Citation Nr: 0335346	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to February 
1960.  

This appeal arises from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to a total 
rating based on individual unemployability due to service 
connected disability.  

In December 2002 the Board of Veterans' Appeals (Board) 
remanded the veteran's claim for additional development.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Stegall v. West, 11  
Vet. App. 268 (1998) held that a remand by the Board confers 
on the veteran as a matter of law, the right to compliance 
with the remand orders.  It imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  The 
purpose of the remand was to obtain a VA Social and Industry 
Survey.  The claims folder contains a VA Social and Industry 
Survey conducted in March 2003.  The RO complied with the 
remand orders.  


FINDINGS OF FACT

1.  The veteran has a 10th grade education and employment 
experience at J.C. Penney's for ten years and the United 
States Post Office for twenty five years as a mail clerk; he 
retired from that line of work in 1999.  

2.  The veteran's service connected anatomical loss of the 
right eye, his only service-connected disability, does not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and 
employment experience.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of VCAA.  
The caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent but the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

The veteran responded to the January 2001 remand in February 
2001.  He stated he had received treatment at the VA Medical 
Center in Jackson.  He had also seen Dr. H between those 
treatments.  The last time he saw him was 1999.  He enclosed 
a release form, but stated Dr. H had moved and he did not 
know his current address.  The RO in a May 2001 letter to the 
veteran explained the provisions of the VCAA.  The letter 
explained that VA would assist the veteran is obtaining 
evidence.  The veteran was instructed to sign and return a 
release for any records of medical treatment for his eye 
impairment.  He was also asked to inform the RO of any 
additional evidence or information the veteran wished the RO 
to get for him.  A May 2001 Report of Contact sheet reveals 
the veteran informed the RO he had no further evidence to 
submit and asked that his claim be expedited.  In June 2002 
the RO again sent a letter to the veteran outlining the 
provisions of the VCAA.  The letter explained what kind of 
evidence was necessary to support his claim.  He was 
specifically informed that medical evidence of total 
disability was needed.  The letter explained that he needed 
evidence that his service-connected disability alone was 
totally disabling.  He was also informed that if evidence was 
received within one year of the date of the letter VA might 
be able to pay him from the date his claim was received.  A 
statement of the case was issued to the veteran in August 
2002.  It included the new regulations implementing the VCAA 
and the regulations regarding total disability.  The RO 
explained why the evidence did not support the grant of a 
total rating.  In March 2003 a VA Social and Industry survey 
was conducted.  In April 2003 the RO sent a letter to the 
veteran explaining they would provide a VA examination and 
request a medical opinion in order to decide his claim.  They 
asked the veteran to have his last employer fill out and 
return a VA Form 21-4192.  In June 2003 a supplemental 
statement of the case was sent to the veteran.  After the RO 
called the veteran in July 2003 and asked if he had any 
further evidence to submit, he stated that he had more 
medical evidence and that he would send it to the RO.  The RO 
received the additional evidence in July 2003.  Accompanying 
the additional records was a signed statement from the 
veteran to the effect that he waived the 60 day period and 
asked that his claim be sent to the Board without delay.  
(Emphasis added.)  It is apparent that the RO identified for 
the veteran which evidence the VA will obtain and which 
information and evidence he was expected to present.  The 
veteran was provided written notification specific to his 
claim of the impact of the notification requirements on his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO obtained the available medical records identified by 
the veteran and afforded him a VA examination and Social and 
Industrial Survey.  There is no indication there are any 
other available relevant records.  The Board has concluded 
there is no prejudice to the veteran in proceeding to 
adjudicate his claim.  

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345  F. 3d 1334 (Fed. Cir. 2003).  In this 
case the veteran has clearly stated that he has no further 
evidence to submit and he has requested the Board to proceed 
with his appeal.  (Emphasis added.)  There is no additional 
development warranted pursuant to VCAA's duties to notify and 
assist, there has been no prejudice to the appellant that 
would warrant an additional remand, and his procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background.  The veteran is service connected for 
anatomical loss of the right eye, rated as 40 percent 
disabling and residuals of a right inguinal herniography, 
rated as non compensably disabling.  The veteran's non-
service connected disabilities include hypertension, glaucoma 
and cataract of the right eye, diabetes mellitus and 
osteoarthritis of the large joints and ankles.  

The veteran submitted his application for a total rating in 
June 1999.  On his application he indicated he worked as a 
mail clerk from June 1974 until February of 1999.  He 
completed two years of high school and had no other education 
or training.  

The veteran submitted a letter from his family physician, 
dated in June 2000.  It reads as follows:

(The veteran) is a patient of mine who 
has been in my practice since 1996.  The 
patient is a 62 year old black male.  He 
has a history of having chronic 
hypertension for many years.  The patient 
is under fair control at this time.  The 
patient also has progressive glaucoma of 
the left eye, with an eye prosthesis in 
the right eye.  The patient is being seen 
on a regular basis by an ophthalmologist.  
He states that his vision and sight is 
not improving at this time.  The patient 
also has diabetes mellitus and 
osteoarthritis, especially of his large 
joints and ankles.  The patient has 
reached the point where he is not able to 
do any meaningful work, certainly not 
employable at this point.  In addition, 
the patient's glaucoma is causing him to 
lack some visual acuity.  His 
hypertension is chronic.  He states he is 
having degenerative joint disease 
especially in the ankles and feet.  

The patient is disabled from working for 
a living at this time.  

In June 2001 a VA examination of the eyes was conducted.  The 
examiner's impressions were status post enucleation, right 
eye, secondary to injury while in the service; mild nuclear 
sclerotic cataract of the left eye; and chronic simple 
glaucoma of the left eye.  

The veteran appeared and testified before the Decision Review 
Officer at the RO in June 2002.  The veteran testified he had 
increased symptoms in his right eye.  Secretions were 
building up and he was having to take it out several times a 
day.  (T-1).  He last worked in 1999.  He was a clerk at the 
Post Office.  (T-2).  He was on the night shift, his eye 
"burned like pepper" and his job involved reading fine 
print, he kept calling in sick.  (T-2).  He had taken off 127 
hours due to his eye before he retired.  (T-3).  He had been 
a clerk instead of a carrier, because there was too much risk 
of his having a wreck.  He had planned to continue working 
until he had trouble with his eye.  Because he had to retire 
he declared bankruptcy.  He did not have any records of 
treatment for the right eye around the time he retired.  The 
treatment was for the left eye.  (T-5).  

A Social and Industrial Survey was conducted by a VA Social 
Worked in March 2003.  The report of the Survey reveals the 
veteran worked at a lumber company in 1961 for 5 to 6 months 
and then was laid off.  He worked at J. C. Penney's for 10 
years and then he got a job at the United States Post Office 
and worked there for 25 years.  He started working at the 
Post Office in 1974 and retired from there in 1999.  He did 
not complete high school.  He quit in the tenth grade and 
then joined the Army.  In the Army he served in the 157 
Quartermaster Patrol Unit Supply.  He went to Valley State 
University and took brick masonry for two and one half years.  
The veteran was able to take care of all activities of daily 
living.  He used a cane to walk due to his arthritis in his 
ankles and feet.  He had difficulty reading at times and 
trouble driving at night.  He reported seeing things that 
were not there when he tried to drive at night.  He did drive 
some during the day.  He had difficulty seeing with his one 
eye, had trouble with fine print and often had cloudy vision.  
He was taking medication for glaucoma of the left eye.  He 
did not have any problems communicating.  According to the 
veteran he was forced to retire in 1999 because of continued 
problems with his left eye.  Side effects from medications he 
took for the left eye also hindered his activities and 
ability to work.  The VA Social Worker concluded that it 
would be very difficult for the veteran to find and keep 
gainful employment due to the blindness in his right eye and 
glaucoma in his left eye and the apparent problems he was 
having in being able to focus and read.  

In April 2003 the RO asked the VA physician if the veteran's 
enucleated right eye affected his current employment 
adaptability.  The VA physician answered as follows:

The patient worked gainfully following 
discharge from the service for many 
years, including 25 years consecutively 
at the U.S. Post Office until 1999.  The 
stated reason for having to leave work at 
that time and not working since that time 
was the fact he has problems with his 
left eye.  According to the patient, this 
is a glaucoma problem which requires 
frequent medications which, apparently, 
hinder the visual capability of his left 
eye.  However, that does not relate 
directly to the fact that his right eye 
was enucleated many years ago, and the 
patient was able to function with gainful 
employment without problems for many 
years until 1999.  

Many people function without monocular 
vision for many years and are gainfully 
employed without problem.  The only job 
restrictions are jobs which require true 
binocular vision; otherwise, the fact 
that one eye is missing does not, by 
itself, cause a person to be restricted 
in his employment.  

Relevant Laws and Regulations.  It is the established policy 
of VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16 (2001).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the 
average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2003).

VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that unemployability is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91; see also 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116, 118 (1994) ["claim for TDIU is based on an 
acknowledgment that even though a rating less than 100% under 
the rating schedule may be correct, objectively, there are 
subjective factors that may permit assigning a 100% rating to 
a particular veteran under particular facts"].  

Thus, for a veteran to prevail on a total rating claim, the 
record must reflect some factor which takes the claimant's 
case outside the norm.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose, 4 Vet. App. at 363.  

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(2003). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

Analysis.  The veteran has only one compensable service-
connected disability; his anatomical loss of one eye is rated 
as 40 percent disabling.  When there is only one service 
connected disability it must be rated as 60 percent or more 
disabling to be assigned a total rating under 38 C.F.R. 
§ 4.16(a).  The veteran does not meet the requirements for a 
schedular total rating based on unemployability.  However, 
where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not 
have the authority to assign an extraschedular TDIU rating in 
the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Pursuant to 38 C.F.R. §§ 4.16(b) and 3.321(b), the Board 
considers relevant subjective factors and the veteran's 
individual circumstances as they relate to the veteran's 
unemployability.  The veteran completed the tenth grade, 
trained as a brick mason, and worked for over twenty years as 
a mail clerk for the postal service.  

The veteran retired because of difficulty with vision in his 
non-service connected left eye caused by glaucoma and mild 
cataract.  The veteran also suffers from arthritis which 
began to cause difficulty with movement.  

It is apparent that the veteran stopped working as a result 
of his age and nonservice-connected disabilities.  The Board 
still is required to decide, without regard to the 
nonservice-connected disabilities or his age, whether the 
appellant's service-connected disability is sufficiently 
incapacitating as to render him unemployable.  See Pratt v. 
Derwinski, 3 Vet. App. 269, 272 (1992).  

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability 
neither an appellant's nonservice-connected disabilities nor 
his advancing age may be considered.  Hersey v. Derwinski, 
2 Vet. App. 91 (1996).  The Board's task is to determine 
whether there are circumstances in this case apart from the 
nonservice-connected conditions and advancing age which would 
justify a total disability rating based on unemployability.  

While the VA physician who evaluated the veteran in April 
2003 indicated that the veteran would be limited to jobs 
which did not require depth perception or the driving of an 
automobile, it was not opined that the veteran's loss of one 
eye would not cause him to be unemployable.  In fact, it was 
noted that he worked for more than 25 years with sight in 
only one eye.  The favorable opinions of the private 
physician and VA Social Worker both relied not just on the 
veteran's service-connected disability in stating he was 
unemployable but on his non-service connected disabilities, 
glaucoma of the left eye and arthritis.  

The Board finds that it is significant that the VA physician 
relied on the veteran's employment history, which clearly 
indicates the loss of his eye in service did not cause him to 
be unemployable for more than 30 years.  On the contrary the 
veteran worked for over 20 years in the same occupation 
before retiring.  There is no competent medical evidence that 
indicates the veteran's loss of one eye alone causes him to 
be unemployable.  Again, the private physician who submitted 
the June 2000 statement considered the veteran's non-service-
connected progressive glaucoma as well as the loss of the 
right eye in formulating the opinion that the veteran was 
unemployable.  The VA social worker also included the 
nonservice-connected left eye disease in opining that it 
would be difficult for the veteran to maintain gainful 
employment.  As to the veteran's contention that his service-
connected disability alone precludes employment, the Board 
notes that a lay person is not competent to render an opinion 
that requires medical expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The veteran has not presented evidence that his loss of the 
right eye is in some way unusual or different from other 
veterans with the same disability.  There is no basis in the 
record for finding the veteran unemployable due solely to 
service-connected disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER


A total rating based on individual unemployability due to 
service connected disability is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



